Exhibit 10.1

Amendment No. 1 to Securities Purchase Agreement

This Amendment No. 1 to Securities Purchase Agreement (this “Amendment”), dated
as of November 25, 2008, is made by and between Cord Blood America, Inc., a
Florida corporation with its principal place of business located at 501 Santa
Monica Blvd. Suite 700 Santa Monica, California (the “Company”), and Tangiers
Investors, LP, a Delaware limited partnership (“Tangiers”). The signatories
hereto are referred to herein collectively as the “Parties,” and sometimes
individually as a “Party.”

RECITALS

A. The Company and Tangiers are parties to that certain Securities Purchase
Agreement dated as of June 27, 2008, a copy of which is attached hereto (the
“Agreement”);

B. The Parties wish to amend the Securities Purchase Agreement to reduce the
Purchase Price Floor as defined in the Securities Purchase Agreement and to make
the other revisions provided for below.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties
hereby agrees as follows:

ARTICLE I

AMENDMENT

1.1. Section 2.2 (c) of the Agreement shall be deleted in its entirety.  




1.2. Section 1.16 of the Agreement shall be deleted in its entirety and replaced
with the following paragraph:




“Section 1.16. “Maximum Advance Amount”  The maximum dollar amount of each
Advance will be equal to the average daily trading volume in dollar amount
during the ten (10) trading days preceding the Advance Date. No Advance will be
made in an amount lower than the Minimum Advance Amount (defined below) or
higher than two-hundred fifty thousand dollars ($250,000).”

1.3. Section 10.2 (c) of the Agreement shall be deleted in its entirety.





--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

Section 3. Miscellaneous.

(a) References; No Other Amendments. Each reference in the Agreement to “this
Agreement,” “hereunder” or words of like import referring to the Securities
Purchase Agreement shall mean and be a reference to the Agreement as amended by
this Amendment. Except as otherwise set forth in this Amendment, all of the
terms and conditions of the Agreement remain unmodified and in full force and
effect.

(b) Headings. Headings are for reference only and shall not be used in
interpreting this Amendment.

(c) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
made and entirely to be performed therein. Each of the Parties irrevocably
consents that any legal action or proceeding against it under, arising out of or
in any manner relating to this Amendment may be brought in the state or federal
courts of the State of California. Each of the Parties by the execution and
delivery of this Amendment expressly and irrevocably assents and submits to the
personal jurisdiction of such courts in any such action or proceeding. Each of
the Parties further irrevocably consents to the service of any complaint,
summons, notice or other process relating to any such action or proceeding by
delivery thereof to it by hand or by mail in the manner provided for in the
Agreement. Any process in any action or proceeding commenced in the courts of
the State of California or elsewhere arising out of any such claim, dispute or
disagreement, must be served in the manner provided for in the Agreement.

(d) Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT.

(e) Counterparts; Fax Signatures. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Amendment. Delivery of an executed signature page of
this Amendment by facsimile shall be effective as delivery of a manually
executed signature pages of this Amendment.

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date first above written.

[Signature Page Attached]





--------------------------------------------------------------------------------

SIGNATURE PAGE







Cord Blood America, Inc.

 

 

 

 

 

/s/ MATTHEW SCHISSLER

 

Name:

Matthew Schissler

Title:

Chief Executive Officer

 

 

 

 

 

Tangiers Investors, LP

 

 

 

 

 

/s/ MICHAEL SOBECK

 

By:

Tangiers Capital, LLC

Its:

General Partner

 

 






